                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



Chris Smith,                                )
                                            )       CASE NO. 1:20 CV 01366
                                            )
                      Plaintiff,            )       JUDGE PATRICIA A. GAUGHAN
                                            )
               Vs.                          )
                                            )
                                            )
Commissioner of Social Security,            )       Memorandum of Opinion and Order
                                            )
                      Defendant.            )


       INTRODUCTION

       This matter is before the Court upon the Report and Recommendation of Magistrate

Judge Thomas M. Parker (“R&R”)(Doc. 17) recommending that the decision of the

Commissioner be affirmed. Plaintiff has filed an objection. For the reasons that follow, the

R&R is hereby ACCEPTED and the decision of the Commissioner is AFFIRMED.

       STANDARD OF REVIEW

       When objections are made to a Magistrate Judge’s Report and Recommendation, the

district court reviews the case de novo. Federal Rule of Civil Procedure 72(b) provides in


                                                1
pertinent part:

                  The district judge to whom the case is assigned shall make a de
                  novo determination upon the record, or after additional evidence,
                  of any portion of the magistrate judge’s disposition to which
                  specific written objection has been made in accordance with this
                  rule. The district judge may accept, reject, or modify the
                  recommended decision, receive further evidence, or recommit the
                  matter to the magistrate judge with instructions.

       ANALYSIS

       As set forth below, the Court incorporates the R&R into this Opinion. Therefore, the

Court need not repeat the medical history, which is thoroughly recited by the Magistrate Judge.

       Plaintiff objects to the Magistrate Judge’s conclusion that the ALJ did not commit

reversible error in failing to find depression a severe impairment. For the following reasons, this

objection is not well-taken.

       As noted by the Magistrate Judge, the ALJ did not find depression to be a severe

impairment at step two of the sequential analysis. However, as the Magistrate Judge correctly

points out, because the ALJ found other impairments to be severe and considered the effect of all

of the impairments in assessing the residual functional capacity (“RFC”), any purported step two

error is harmless. See Nejat v. Comm’r of Soc. Sec., 359 F. App’x 574, 577 (6th Cir. 2009)(“And

when an ALJ considers all of a claimant's impairments in the remaining steps of the disability

determination, an ALJ's failure to find additional severe impairments at step two does ‘not

constitute reversible error.’”)(quoting Maziarz v. Sec’y of Health & Human Services, 837 F.2d

240, 244 (6th Cir. 1987). A review of the ALJ decision confirms that the ALJ considered

plaintiff’s depression when assessing the RFC at step four of the sequential analysis.

Specifically, the ALJ acknowledged plaintiff’s subjective mental health complaints, the two


                                                  2
psychological consultative examinations, and the minimal mental health treatment. It is clear

from this discussion that the ALJ considered plaintiff’s depression in formulating the RFC. It is

also clear why the ALJ ultimately determined that plaintiff’s mental health diagnoses did not

generate any work-related limitations in the RFC. See Katona v. Comm'r of Soc. Sec., 2015 WL

871617, at *6 (E.D.Mich. Feb. 27, 2015) (“[T]o the extent an ALJ determines that an identified

impairment, severe or non-severe, does not result in any work-related restrictions or limitations,

the ALJ is required to state the basis for such conclusion.”)(internal quotations omitted)

       Plaintiff appears to be arguing that the ALJ could not have considered his depression at

later steps in the sequential analysis because there are no mental limitations contained in the

RFC. However, the ALJ was under no obligation to incorporate mental limitations in the RFC.

See Kestel v. Comm'r of Soc. Sec., 756 Fed.Appx. 593 (6th Cir. 2018) (finding no reversible error

where an ALJ classified mental impairments as non-severe and did not list any mental

limitations in the RFC, but had discussed the mental impairments at later steps in the sequential

analysis). To the extent plaintiff is asserting that the RFC is not supported by substantial

evidence because it contains no mental limitations, the Court finds this argument to be without

merit. As discussed by the Magistrate Judge, the ALJ’s RFC assessment is supported by

substantial evidence, including normal mental status findings, minimal mental health treatment,

and the opinions of the state agency consultants. Accordingly, this objection is not well-taken.

       CONCLUSION

       This Court, having reviewed the R&R and finding plaintiff’s objection without merit,

hereby accepts the Magistrate Judge’s R&R. In accordance with that recommendation, judgment

is entered in favor of the Commissioner for the reasons stated by the Magistrate Judge and the


                                                 3
